Citation Nr: 0216143	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from August 1965 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 1999 and May 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board notes that in a June 2000 statement, the veteran 
filed informal claims for service connection for substance 
abuse as secondary to service-connected PTSD, as well as 
hypertension and traumatic brain injury.  These issues are 
referred to the RO for development as is deemed warranted.  

REMAND

In a February 2000 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a hearing before a member of 
the Board at the RO.  In light of the above, this case is 
remanded to the RO for the following:

The RO should schedule the veteran for a Board 
hearing at the RO in accordance with the docket 
number of his appeal.  

If otherwise in order, the case should then be returned to 
the Board.  The veteran need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




